Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 1 of 12
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 2 of 12
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 3 of 12
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 4 of 12
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 5 of 12
                         EXHIBIT A
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 6 of 12
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 7 of 12
                         EXHIBIT B
                             Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 8 of 12
                                                      EXHIBIT C

nInternalSourceSystemReferenceId
            dSourceCreated         cDocumentTemplateName                    cCustomerName dLoadTime                  cStatus
   9512833 Jan 5 2016 10:54AM      SCUSA_Retail_Extension_Letter_PA         CYNTHIA DOMINE     Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   1155926 Jan 5 2016 10:59AM      SCUSA_Retail_Extension_Letter_12_StatesINEZ PERRY BOONE     Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   8056843 Jan 5 2016 10:33AM      SCUSA_Retail_Extension_Letter_12_StatesSheilah Bush         Jan 5 2016 11:00AM    PACKAGE_COMPLETE
    740827 Jan 5 2016 10:34AM      SCUSA_Retail_Extension_Letter_12_StatesLENORE WILLIAMS      Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   4220131 Jan 5 2016 10:32AM      Chrysler_Retail_Extension_Letter_12_States
                                                                            STACIE M WHITE Jan 5 2016 11:00AM        PACKAGE_COMPLETE
   9486488 Jan 5 2016 10:38AM      SCUSA_Retail_Extension_Letter_12_StatesMELANIE A COX Jan 5 2016 11:00AM           PACKAGE_COMPLETE
   9029444 Jan 5 2016 10:38AM      Chrysler_Retail_Extension_Letter_12_States
                                                                            DUSTIN FRAZIER Jan 5 2016 11:00AM        PACKAGE_COMPLETE
   2993868 Jan 5 2016 10:29AM      SCUSA_Retail_Extension_Letter_MA         Jacqueline Kilrain Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   6935545 Jan 5 2016 10:59AM      SCUSA_Retail_Extension_Letter_12_StatesCRYSTAL KINCAIDJan 5 2016 11:00AM          PACKAGE_COMPLETE
   9092351 Jan 5 2016 10:10AM      Chrysler_Retail_Extension_Letter_12_States
                                                                            KIMBERLY P RIJO Jan 5 2016 11:00AM       PACKAGE_COMPLETE
   4507511 Jan 5 2016 10:19AM      Chrysler_Retail_Extension_Letter_12_States
                                                                            JOSHUA M WILSON    Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   2174958 Jan 5 2016 10:09AM      SCUSA_Retail_Extension_Letter_12_StatesPARKER P WRIGHTJan 5 2016 11:00AM          PACKAGE_COMPLETE
   2174958 Jan 5 2016 10:07AM      SCUSA_Retail_Extension_Letter_12_StatesPARKER P WRIGHTJan 5 2016 11:00AM          PACKAGE_COMPLETE
   3102164 Jan 5 2016 10:41AM      SCUSA_Retail_Extension_Letter_12_StatesCARRIE BONTON Jan 5 2016 11:00AM           PACKAGE_COMPLETE
   1489620 Jan 5 2016 10:30AM      SCUSA_Retail_Extension_Letter_12_StatesTYRONDA JAMISON      Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   2919718 Jan 5 2016 10:01AM      SCUSA_Retail_Extension_Letter_12_StatesTANYA MCTURNAN       Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   1442398 Jan 5 2016 10:26AM      SCUSA_Retail_Extension_Letter_12_StatesSHERRY SMOOT Jan 5 2016 11:00AM            PACKAGE_COMPLETE
   7213261 Jan 5 2016 10:03AM      SCUSA_Retail_Extension_Letter_12_StatesPAT WEST             Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   2134292 Jan 5 2016 10:01AM      SCUSA_Retail_Extension_Letter_12_StatesCARLOS J MARSHALL    Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   7216655 Jan 5 2016 10:59AM      SCUSA_Retail_Extension_Letter_12_StatesJOHN WAYTE           Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   7995026 Jan 5 2016 10:00AM      SCUSA_Retail_Extension_Letter_12_StatesJESSICA PEARSONJan 5 2016 11:00AM          PACKAGE_COMPLETE
    660072 Jan 5 2016 10:23AM      SCUSA_Retail_Extension_Letter_12_StatesMERILIEN TOUTOUTE    Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   4932974 Jan 5 2016 10:02AM      Chrysler_Retail_Extension_Letter_12_States
                                                                            VOIRON COMPANIES   Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   1203856 Jan 5 2016 10:30AM      SCUSA_Retail_Extension_Letter_MA         Amanda Reid        Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   3931216 Jan 5 2016 10:42AM      SCUSA_Retail_Extension_Letter_PA         CRAIG BEMBRY JRJan 5 2016 11:00AM        PACKAGE_COMPLETE
   7430388 Jan 5 2016 10:51AM      Chrysler_Retail_Extension_Letter_PA      EILEEN T CURRANJan 5 2016 11:00AM        PACKAGE_COMPLETE
   4283121 Jan 5 2016 10:13AM      SCUSA_Retail_Extension_Letter_12_StatesTERRY W BROWNJan 5 2016 11:00AM            PACKAGE_COMPLETE
    117687 Jan 5 2016 10:25AM      SCUSA_Retail_Extension_Letter_12_StatesNequeta Jones Harrison
                                                                                               Jan 5 2016 11:00AM    PACKAGE_COMPLETE
   1114899 Jan 5 2016 10:55AM      SCUSA_Retail_Extension_Letter_12_StatesTyronza AndersonJan 5 2016 11:00AM         PACKAGE_COMPLETE
    328664 Jan 5 2016 10:37AM      SCUSA_Retail_Extension_Letter_12_StatesFELICIA S BRAGGSJan 5 2016 11:00AM         PACKAGE_COMPLETE
   8434800 Jan 5 2016 10:33AM      SCUSA_Retail_Extension_Letter_12_StatesJAMES BROWN Jan 5 2016 11:00AM             PACKAGE_COMPLETE
    221099 Jan 5 2016 10:21AM      SCUSA_Retail_Extension_Letter_12_StatesJEFFERY L GUNN Jan 5 2016 11:00AM          PACKAGE_COMPLETE
    754901 Jan 5 2016 10:50AM      SCUSA_Retail_Extension_Letter_MA         ANTHONY V BUCCIERI Jan 5JR2016 11:00AM   PACKAGE_COMPLETE
   6403817 Jan 5 2016 10:59AM      SCUSA_Retail_Extension_Letter_PA         MAURICE HINES Jan 5 2016 11:00AM         PACKAGE_COMPLETE
                             Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 9 of 12


9911188   Jan   5 2016 10:42AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          Raj Syed       Jan 5 2016 11:00AM   PACKAGE_COMPLETE
5772039   Jan   5 2016 10:15AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          ADRION WILLIAMSJan 5 2016 11:00AM   PACKAGE_COMPLETE
3986781   Jan   5 2016 10:27AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          Daniel Barraza Jan 5 2016 11:00AM   PACKAGE_COMPLETE
1451794   Jan   5 2016 10:17AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          CHRISTOPHER KERR
                                                                                         Jan 5 2016 11:00AM   PACKAGE_COMPLETE
2104780   Jan   5 2016 10:10AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          Abigail Price  Jan 5 2016 11:00AM   PACKAGE_COMPLETE
4262900   Jan   5 2016 10:01AM   SCUSA_Retail_Extension_Letter_PA         JOHN DAMICO Jan 5 2016 11:00AM      PACKAGE_COMPLETE
8434157   Jan   5 2016 10:32AM   SCUSA_Retail_Extension_Letter_12_StatesRUSSELL L COMMANDER
                                                                                         Jan 5 2016 11:00AM   PACKAGE_COMPLETE
 160305   Jan   5 2016 10:51AM   SCUSA_Retail_Extension_Letter_PA         NATASHA M HAULMAN
                                                                                         Jan 5 2016 11:00AM   PACKAGE_COMPLETE
2643406   Jan   5 2016 10:12AM   SCUSA_Retail_Extension_Letter_PA         Tara Oliver    Jan 5 2016 11:00AM   PACKAGE_COMPLETE
9248193   Jan   5 2016 10:51AM   SCUSA_Retail_Extension_Letter_MA         EDMUND A GIANETTO
                                                                                         Jan 5 2016 11:00AM   PACKAGE_COMPLETE
9037034   Jan   5 2016 10:47AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          TELESFORO PACHECO
                                                                                         Jan 5RODRIQUEZ
                                                                                               2016 11:00AM   PACKAGE_COMPLETE
3874854   Jan   5 2016 10:20AM   Chrysler_Retail_Extension_Letter_12_States
                                                                          JULIE W WAGNERJan 5 2016 11:00AM    PACKAGE_COMPLETE
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 10 of 12
                         EXHIBIT D
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 11 of 12
Case 1:18-cv-12470-WGY Document 5-1 Filed 12/07/18 Page 12 of 12
